 RIO DEORO URANIUM MINES, INC.91the party making the misrepresentation must be in an authoritativeposition to know the true facts.Here, as the Regional Director found,there were no misrepresentations.Moreover, it seems manifest thatthe employees would realize that the Employer was not likely tohave first-hand knowledge of the amount of Petitioner's dues andassessments and they would be free to weigh the statements of theEmployer against those made by the Petitioner.' Finally, it is clearthat, as any future deductions for dues, fines, or assessments will haveto emanate from the Petitioner, the employees could not reasonablyhave construed the statement on the paycheck stubs as a threat ofreprisal by the Employer.Consequently, we find that the check stubs distributed by the Em-ployer did not impair the employees' freedom of choice, but weremerely permissible campaign propaganda.We therefore overrule theRegional Director's findings as to this objection and do not adopt hisrecommendation that the election herein be set aside.In view of the foregoing, and upon the record as a whole, we findthat the Petitioner's objections do not raise substantial or materialissues affecting the results of the election and they are hereby over-ruled.10Accordingly, as the Petitioner failed to secure a majority ofthe valid ballots cast, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for District #128, International Association of Machinists, AFL-CIO, and that said organization is not the exclusive representative ofthe Employer's employees in the unit found appropriate.]9 Cf.F.H.Snow Canning Company, Inc.,119 NLRB 714.10 In view of our disposition of this case, we do not find it necessary to pass upon theother exceptions raised by the Employer.Rio de Oro UraniumMines,Inc.andLocal No. 16, InternationalHod Carriers,Building and Common Laborers Union of Amer-ica, AFL-CIO, Petitioner.Case No. 33-RC-609.March 13, 1958SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted under the direction andsupervision of the Regional Director for the Sixteenth Region onJuly 9, 1957, among the employees in the unit described in the stipu-lation.At the conclusion of the election, a tally of ballots was fur-nished the parties.The tally shows that of the 40 eligible voters, 39cast valid ballots, of which 20 voted for and 19 against the participat-ing labor organization.120 NLRB No. 14. 92DECISIONSOF NATIONAL LABOR RELATIONS BOARDNo objections to the election having been received by the close ofbusiness on July 16, the Regional Director issued a certification ofrepresentatives to the petitioning Union.However, on July 17, theEmployer's objections to conduct affecting the results of the electionwere received by mail.On October 25, 1957, the Board issued a Deci-sion, Order, and Direction reopening the case, setting aside the certifi-cation, and remanding the case to the Regional Director for investiga-tion of the issues raised by the Employer's objections.'The objections filed by the Employer allege that the Petitionerengaged in coercive conduct, made false statements, made threats ofreprisal against employees if they did not vote for the Union, andmade promises of benefits to the employees if they voted for the Union,and that by such conduct the Union prevented the exercise of a freechoice by the employees in the selection of their bargaining represent-ative.In accordance with the Rules and Regulations of the Board,the Acting Regional Director conducted an investigation of the objec-tions and, on November 29, 1957, issued and served on the parties hisreport on objections in which he found that the Employer's objectionswere without merit, and in which he recommended that the objectionsbe overruled.Thereafter, the Employer timely filed exceptions to theActing Regional Director's report and a supporting memorandumand requested a hearing on the exceptions.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties stipulated and we find that all production and main-tenance employees employed by the Employer at its operations in thevicinity of Grants, New Mexico, excluding office clerical employees,plant clerical employees, timekeepers, watchmen, guards, professionalemployees, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.5.There is no substantial dispute as to the facts set forth in theActing Regional Director's report.This report divided the 12 specificallegations of the objections into 4 general categories : (1) allegedfalse statements regarding duty to vote- for the Union if employees1119 NLRB 153. RIO DE ORO URANIUM MINES, INC.93had signed authorization cards for it; (2) allegedfalse statementsregarding wages and working conditions of employees of other em-ployers; (3) alleged threats; (4) and alleged campaign promises.Asthe Employer did not specifically except to the Acting Regional Di-rector's recommendation that the objections in counts numbered 4,,5, 6, 7, and 9, regarding campaign promises, be overruled, we adopt it.Accordingly, we shall consider only the remaining objections.(1) It is alleged that the Union told employees they had to votefor it in the election if they had signed a union authorization card.The report shows that 1 witness attributed this statement to 2 rank-and-file employees while another witness stated that a union agent toldhim that the employees would be free to vote either "Yes" or "No" inthe election regardless of whether or not they had signed a unionmembership card.The Union has denied this allegation.Further-more, prior to the election, the Employerissuedseveral letters to theemployees which stated, among other things, that "The fact that youmay have signeda cardfor the Union does not mean that you arebound to vote for the Union.You still have every right to vote `No.'The election will be by secret ballot and no one will ever know howyou as an individual voted." In another letter the Employer stated,"Remember . . . just because you signed a card for the Union doesnot mean that you have to vote for the Union.You are still com-pletelyfreeto vote against the Union in the election."In these circumstances, we find, in agreement with the Acting Re-gional Director, that, because there is no conclusive evidence that theUnion made the remark which is the basis of the objection and be-cause,in any event, the Employer clearly advised the employees oftheir rights prior to the election, this objection lacks merit.(2)A further objection urged by the Employer refers to allegedfalse statements made by the Union as to wages and working condi-tions at the Anaconda Company, another employer in the local area.The Employer claims that rank-and-file employees and two unionofficialsmade statements as to wage rates at the Anaconda Company.However, the only evidence adduced connecting a union official witha false statement pertained to a statement made by Union AgentBermudez.A week before the election, Bermudez, while admitting toan employee that he was "not very familiar withwagesand workingconditionsof miners," told that employee that at the Anaconda Com-pany the union scale for miners was $2.25 per hour. In fact, the skilledminers at Anaconda were paid $2.11 per hour. The Acting RegionalDirector concluded that as this incident occurred about a week beforethe election, the employee had the opportunity to checkand learnthe correctwage scaleatAnaconda and the Employer had the op-portunity to disprove the incorrect information issued by the Union.Further, the Acting Regional Director found that this was anisolated 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDincident which constituted no basis for setting aside the election.Accordingly, he recommended that the objection be overruled.2Underthese circumstances and particularly as Bermudez' statement was notwillfully false, we agree with the Acting Regional Director and adopthis recommendation to overrule the objection.'(3)Finally, the threats alleged are that the employees were toldby the Union that (a) their jobs would not be permanent unless theUnion won the election, and (b) if the Union won the election thoseemployees who did not vote for the Union would be automaticallyout of a job. The Union denied making such statements and theinvestigation did not reveal any evidence that any acknowledgedrepresentatives of the Union did make such statements.However,there appear to have been several statements made to the effect thatthe employees' jobs would be affected if the Union won the election,but these statements were made by fellow employees.As there is noevidence to support the fact that these alleged threats were made byagents of the Union, and as those statements which were made, even ifmade by union agents, were such that they contained neither asser-tions which the employees could not evaluate nor threats within theUnion's power to carry out, the Acting Regional Director properlyrecommended that these objections be overruled 4Accordingly, weadopt this recommendation.In its memorandum the Employer argues that where the atmosphereis not conducive to a free election the Board should set aside the elec-tion whether or not the wrongful conduct can be directly attributed tothe Union or the Employer. In support of its position the Employerrelies upon such cases asDiamond State PoultryandPoinsett Lumber.5While we agree with the principle enunciated there, these cases areinapposite because they involve general election atmosphere permeatedwith threats and fear of reprisal. In the instant case, the allegedthreats and false statements do not, under all the circumstances createsuch a coercive atmosphere as to prevent a free and untrammeledchoice of a bargaining representative on the part of the employeesherein and therefore do not constitute grounds for setting aside theelection.Accordingly, we find no merit in this argument.With respect to the Employer's general allegation that the ActingRegional Director's investigation was incomplete, we note that theActing Regional Director interviewed numerous witnesses in thecourse of his investigation and that the Employer has failed to comeforward and specifically indicate wherein the investigation was incom-plete.The Board has consistently held that a party filing objections2 Charles T Brandt, Inc,118 NLRB 956.a The Vellumoid Company,118 NLRB 1431;Kennametal, Inc.,119 NLRB 1236.*Olson Rug Company,118 NLRB 12745 Diamond State Poultry Co,107 NLRB3; Poinsett Lumber and Manufacturing Com-pany,116 NLRB 1732. KIEKHAEFERCORPORATION95to an election is obliged to furnish evidence in support of such objec-tions and that, unless such evidence is produced, the Regional Directoris not required to pursue his investigation further.6No such support-ing evidence has been produced here.Accordingly, we find no meritin this contention of the Employer.Having considered the Regional Director's report on objections andthe Employer's exceptions thereto and supporting memorandum, andhaving found the Employer's objections to be without merit, wehereby overrule them.As the objections and exceptions do not raisesubstantial issues of fact, we deny the Employer's request for a hear-ing.'As the Petitioner has received a majority of the valid ballotscast in the election, we shall certify the Petitioner as the collective-bargaining representative of the employees in the appropriate unit.[The Board certified Local No. 16, International Hod Carriers,Building and Common Laborers Union of America, AFL-CIO, asthe designated collective-bargaining representative of the employeesin the unit hereinabove found appropriate.],Inc,119NLRB 349TheIIumboCo , Iue,117 NLRB 825, 828.Kiekhaefer CorporationandDistrict No. 10, International Asso-ciation of Machinists,AFL-CIO,Petitioner.Case No. 13-RC-5595.March 14, 1958DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn August 7, 1957, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted underthe direction and supervision of the Region, -l Director for theThirteenth Region among the employees in the agreed appropriateunit.Following the election the Regional Director served upon theparties a tally of ballots which showed that of approximately 667eligible voters, 516 cast ballots, of which 371 were for KiekhaeferIndependent Workers Association, herein called the Independent, 127for the Petitioner, and 8 against the participating labor organiza-tions.There were 10 challenged ballots, a number insufficient to affectthe results of the election.Two ballots were void.On August 12, 1957, the Petitioner filed timely objections to con-duct affecting the results of the election.On November 15, 1957,following an investigation, the Regional Director issued and dulyserved upon the parties his report on objections, in which he foundmerit in objections Nos. 1, 2, and 12, and rejected the remaining ob-120 NLRB No. 17.